                       IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


IRON MAIDEN HOLDINGS, LTD.,
                                                      CASE NO.: 1:20-CV-01548
       PLAINTIFF,

V.
                                                      JUDGE ROBERT M. DOW, JR.
THE PARTNERSHIPS AND UNINCORPORATED
ASSOCIATIONS IDENTIFIED ON SCHEDULE “A”,
                                                      MAGISTRATE JUDGE SHEILA M. FINNEGAN
       DEFENDANTS.



                          NOTICE OF VOLUNTARY DISMISSAL

       Plaintiff, by undersigned Counsel, hereby voluntarily dismisses its Complaint against all

Defendants listed in Schedule “A” to the Complaint, and requests the case be closed.

       No defendant has filed an Answer or submitted a Motion for Summary Judgment making

voluntary dismissal proper under Fed. R. Civ. P. 41(a)(1)(A). Such dismissal shall be without

prejudice, with each side to bear its own costs and fees.




     Dated:      April 23, 2020                Respectfully submitted,

                                               /s/ Ann Marie Sullivan
                                               Ann Marie Sullivan
                                               Alison Carter
                                               Raymond Lang
                                               AM Sullivan Law, LLC
                                               1440 W. Taylor St., Suite 515
                                               Chicago, Illinois 60607
                                               Telephone: 224-258-9378
                                               E-mail: ams@amsullivanlaw.com
                                               ATTORNEYS FOR PLAINTIFF
                                 CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and correct copy of the above and foregoing
document was electronically filed on April 23, 2020 with the Clerk of the Court using the CM/ECF
system, which will automatically send an email notification of such filing to all registered attorneys
of record.

                                                      /s/ Ann Marie Sullivan
                                                      Ann Marie Sullivan
